Citation Nr: 1730951	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-36 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an extra-schedular rating for migraine headaches.  

3.  Entitlement to a disability rating in excess of 20 percent for chronic impingement syndrome of the right shoulder with tendonitis and degenerative osteoarthritis.

4.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine with degenerative arthritis (lumbar spine disability).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 and from July 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from March 2008, August 2010, and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In August 2013, the Board, in pertinent part, denied granting an initial evaluation in excess of 10 percent for a lumbar spine disability and granted a separate non-compensable evaluation for migraine headaches.  The RO implemented the Board's decision in a September 2013 rating decision. 

In December 2013, the Veteran's attorney submitted a notice of disagreement (NOD) for the non-compensable migraine rating and the RO continued the non-compensable rating in its June 2014 rating decision.  However, the Board notes the claims for an initial evaluation in excess of 10 percent for a lumbar spine disability and for an initial compensable evaluation for migraine headaches were then the subject of a July 2014 Joint Motion for Partial Remand (JMPR) and Order of the United States Court of Appeals for Veterans Claims (Court), which vacated that portion of the August 2013 Board decision and remanded the matter to the Board for compliance with the terms of JMPR.  As such, the RO lacked jurisdiction over the rating for migraines as the issue was under appeal. 

In January 2015, the Board increased the disability rating for migraines to 30 percent and also remanded the issue for a new VA examination and to afford the Veteran the opportunity to submit additional evidence.  The RO implemented the Board's decision in its March 2015 rating decision and restated it in a September 2015 rating decision.  With respect to the lumbar spine disability, the Board remanded the issue for a new VA examination, after which the RO increased the disability rating to 20 percent in a November 2016 rating decision.  As the remand development has been completed, the issues of increased ratings for migraines and lumbar spine disability have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In January 2016, the Veteran's attorney submitted various statements, among which was a letter from the attorney to the Veteran advising him to not appeal the 30 percent evaluation for migraines but to appeal the effective date.  In an accompanying statement, the attorney attempted to submit a NOD with the effective date assigned for the migraines.  However, in March 2016, the RO notified the Veteran and his representative it could not accept the NOD because the September 2015 rating decision implemented the Board's January 2015 decision, and therefore, the RO did not have jurisdiction over the effective date. 

Also in March 2016, the RO issued a rating decision finding a clear and unmistakable error (CUE) was made in the September 2015 rating decision, which assigned August 23, 2008 as the effective date for migraines, because the issue of migraines was separated from the issue of residuals of traumatic brain injury (TBI) due to a change in VA law for evaluations of TBI, which went into effect on October 23, 2008.  Therefore, the RO assigned October 23, 2008 as the proper effective date for the 30 percent rating for migraines.  The Veteran and his representative were notified of the decision on July 26, 2016 and the RO restated its determination in the December 2016 and March 2017 supplemental statements of the Case (SSOCs).  While the Board acknowledges the Veteran's attorney submitted a request for a statement of the case regarding the effective date for migraines and citing the January 2016 NOD, the Board notes the Veteran and his representative were notified, through the March 2016 correspondence and rating decision finding CUE, of the change in effective date.  As of the date of this decision, the Veteran and his representative have not appealed the March 2016 rating decision or the correspondence, and therefore, the issue of effective date regarding migraines is not before the Board.      

Regarding the claim for increase for the Veteran's right shoulder disability, the Veteran submitted a claim for increase in October 2013.  The RO increased the disability rating to 10 percent in its June 2014 rating decision and the Veteran submitted an NOD in July 2014.  In a March 2015 rating decision, the RO increased the disability rating to 20 percent and it continued that evaluation in the September 2015 statement of the case (SOC).  The Veteran appealed the issue in October 2015 and the RO maintained its evaluation in the above-mentioned SSOCs.  The issue was then certified to the Board in April 2017. 

Briefly, the Board notes the RO granted service connection for radiculopathy of the right femoral nerve as 10 percent disabling in a July 2014 rating decision.  The Veteran appealed the initial rating to the Board in a March 2015 Form VA 9.  In its March 2017 SSOC, the RO increased the evaluation to 20 percent.  As of this date, the appeal has not yet been certified to the Board.  As such, that appeal is not before the Board for adjudication. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to an extra-schedular rating for migraine headaches, and increased disability ratings for the right shoulder and the lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, throughout the period of the claim, the Veteran's migraine headaches have more nearly approximated very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for migraine headaches have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a September 2007 letter, prior to the March 2008 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded VA examinations in November and December 2007, May 2010, September 2011, June 2014, and June 2016 to assess his migraine headaches.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased in severity since his most recent examination.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board, but declined.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's migraine headaches claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).    

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review, except as noted below.

The Veteran's service-connected migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A non-compensable disability rating is warranted for migraine headaches with less frequent attacks.

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Currently, the Veteran's migraines are rated as 30 percent disabling.  Therefore the issue to resolve is whether the Veteran is entitled to the maximum rating of 50 percent. 

As background, the Veteran experienced a traumatic brain injury while in-service resulting in, among other symptoms, chronic headaches.  The Veteran's chronic headaches were initially evaluated as a residual of his TBI and, then, as discussed above, in an August 2013 Board decision, he received a separate evaluation for migraine headaches.

The Veteran underwent VA examinations in November and December 2007, May 2010, and September 2011 to assess the residuals of his TBI, which included his headaches.  He additionally underwent VA examinations in June 2014 and June 2016 to assess the severity of his headaches.  In all of the examinations the Veteran consistently reported a "constant headache" varying in intensity, but with very frequent severe migraines triggered by his photophobia, sonophobia, and anxiety.  A January 2008 VA treatment record reflects that the Veteran's headaches were throbbing with associated nausea, photophobia, sonophobia, and occasional tingling in his fingertips.  He also reported experiencing occasional blurry vision, but no vision loss.  He reported the headaches occurred daily and lasted all day, but sleeping in a dark, quiet room would sometimes improve his headaches.  The examination reports also indicate the severity and duration of the migraine headaches affected the Veteran's work as a shuttle bus driver.  Due to his headaches, the examination reports suggest, the Veteran experienced dizziness, lack of concentration, nausea, and vomiting.  At the September 2011 examination, the Veteran was still employed but the examiner expressed concern with his employment as a bus driver due to the effects of his migraine headaches.  By the May 2014 examination, the Veteran was no longer employed. 

The various examiners who conducted the examinations characterized the severe headaches differently.  For example, the examiner who conducted the November 2007 VA examination noted that most of the Veteran's attacks were prostrating and lasted for hours.  Likewise, the June 2016 examiner found the Veteran suffered prostrating attacks once a month.  By contrast, the May 2014 examiner found that the Veteran did not have characteristic prostrating, attacks of migraine or non-migraine headache pain.
After a careful review of the record, and resolving all doubt in the Veteran's favor, the Board finds the Veteran's migraine headaches have more nearly approximated very frequent, completely prostrating and prolonged headaches, productive of severe economic inadaptability.  The record indicates the Veteran suffers headaches almost constantly and they are exacerbated by light, sound, and stress among other things.  While the frequency of the prostrating attacks seems to have varied throughout the appeal period, the Board finds the evidence more nearly approximates the criteria warranting a 50 percent evaluation because the headaches are nearly constant and can last up to two days when exacerbated.  As for the issue of whether the prostrating attacks are productive of severe economic inadaptability, the Board notes the Veteran's migraines interfered with his job as a commercial driver.  Thus, the evidence satisfies the criteria for a 50 percent evaluation.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004) (stating that the term "productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing."); See also Brown v. Gardner, 513 U.S. 115 (1994) (directing that "interpretive doubt is to be resolved in the Veteran's favor").

Thus, the Board finds that a 50 percent rating is warranted throughout the period of this claim.  The Board also notes 50 percent is the maximum schedular rating allowable for migraine headaches.

The issue of whether the Veteran is entitled to a higher rating on an extra-schedular basis is addressed in the remand section below.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

The Board having determined that the Veteran's migraine headaches warrants a 50 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and is subject to the criteria applicable to the payment of monetary benefits.






REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's remaining claims are decided.

Extra-schedular disability rating for migraine headaches

VA regulations allow for the provision of an extra-schedular disability rating for exceptional cases where ratings based on the statutory schedules are found to be inadequate.  38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See id.

The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. at 115.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation (formerly the Director of Compensation and Pension Service) to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

As discussed above, the Board granted the maximum rating for the Veteran's migraine headaches.  However, the Board notes the symptomatology of having a nearly constant headache, as the Veteran has consistently reported, is not contemplated under Diagnostic Code 8100 for migraine headaches, is not encompassed by one of the Veteran's other service-connected disabilities, and is not a separate or distinct manifestation from his disability that may warrant a separate disability rating.  Therefore, the first prong outlined in Thun has been met and the Veteran's functional loss and limitation of motion must be considered as the basis of referral for consideration of an extra-schedular evaluation for his bilateral pes planus with degenerative joint disease.  See Thun, 22 Vet. App. at 115.

The Board also concludes that the Veteran's disability level is greater than what is contemplated by the criteria for a 50 percent evaluation for migraine headaches due to the constant presence of the headache.  Moreover, the record indicates that the Veteran's constant headache caused marked interference with employment.  Therefore, the Board concludes the Veteran's disability picture exhibits other related factors such as marked interference with employment that would warrant extra-schedular consideration.  See 38 C.F.R. § 3.321(b)(1).

The Board notes that because it may not assign an extra-schedular rating in the first instance, the issue is referred for extra-schedular consideration.

Increased ratings for right shoulder and lumbar spine disability

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion (ROM) testing, "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  In addition, if applicable, the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

Regarding the Veteran's right shoulder, he most recently underwent a VA examination in June 2016.  The examiner noted the Veteran's right side is dominant and examined the Veteran's initial ROM as well as his ROM upon repetitive use for both shoulders.  The examination report also indicates there was no pain on weight-bearing.   However, the Board notes the examination report does not comment on pain, if any, noted on passive ROM and on non-weight-bearing.  As such, the June 2016 examination report is inadequate in light of the Court's decision in Correia and the issue must be remanded for a new VA examination which complies with the requirements in Correia.  However, as the Veteran is also service-connected for a left shoulder disability, the requirement of ROM testing on the opposite undamaged joint is moot. 

Likewise, the Veteran underwent a VA examination to assess the current severity of his lumbar spine disability in June 2016.  The Veteran's initial ROM was tested as well as the ROM after repetitive use.  The examiner noted pain on weight-bearing but did not provide ROM measurements.  Although the examination was conducted during a flare-up and pain was noted, the examiner did not provide ROM measurements for passive ROM and non-weight-bearing, nor did he explain why these measurements were not provided.  Thus, the examination report is inadequate as it does not meet the Correia requirements and a new examination must be obtained. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected right shoulder disability with degenerative changes.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include measurements of active, passive, weight-bearing, and non-weight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.  

3.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected lumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and non-weight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.

4.  Refer the issue of entitlement to an extra-schedular rating in excess of 50 percent for migraine headaches to the Under Secretary for Benefits or the Director of Compensation.

5.  Undertake any other development determined to be warranted. 

6.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


